Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60 (excavator 60 [0091]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
At [0091], line 3, “excavator 60” should perhaps be “excavator” as no numeral “60” is present in the drawing figures as currently submitted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-9, 12, 14-15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by DE 10-2016-209099 (DE 099).
For claim 1, DE 099 discloses a drive module (10) for forming an assembled vehicle, wherein 
the drive module (10) is adapted to be releasably connected to a functional module (5) for forming the assembled vehicle, comprising: 
at least a pair of wheels (30); 
at least one propulsion unit (drive motor 35) connected to the pair of wheels (30) 
at least one energy storage unit (40) for providing the propulsion unit with energy; 
a control device (45,55) configured to operate the drive module (10) as an independently driven unit;  
wherein the control device of the drive module is adapted to configure the drive module based on a function to be performed (customer’s requirements, see translation at [0047]) by the assembled vehicle (specifically, the control device includes control means (55) which are “configured” to operate the drive module as the control means are “set up for highly automated or autonomous driving” ([0035]) and can control “at least the driving speed and the driving direction” of the drive module (10) which would implicitly change based on the desired “function” of the drive module; more specifically, a user requests a specific type of assembled vehicle, which information is directly recorded by a drive module ([0014]) where the “request” includes data relating to the “intended use” and “desired design” of the drive module in particular related to the “desired drive motor” (output power and/or torque) and/or energy store (in particular with regard to the energy carrier used and/or its energy content) ([0014]), thus making clear that the control device, having acquired ([0015]) and recorded [0014] the intended use of the requested assembled vehicle, is configured to operate the drive module based on that desired function be it power, torque, or energy); and 
at least two interfaces (15,20) for releasable connection with the functional module, 
each interface (15,20) being arranged on different sides (different ends) of the drive module (10, FIGS.2A-2B).  
For claim 2, the at least two interfaces (15,15,20,20) of the drive module are identical. 
For claim 4, the control device (45) is adapted to receive instructions (acquired user data and information), from an off-board system or remote operator (user), wherein the instructions are used by the control device to configure one or more characteristics of the at least one drive module according to the received instructions (see above).  
For claim 6, DE 099 discloses that “the driving means (10) is selected according to the drive force, energy means, or drive chain required by the customer” ([0046]) and further provides for the configuration defined by configuration parameters associated with characteristics of the drive module including steering (“driving direction” at [0012] and [0035], “at least the speed and direction of travel”) and/or power outtake (output power and/or torque at [0014]).  
For claim 8, the drive module is configured to be autonomously operated ([0035]).  
For claim 9, “the electronic device (45) is configured to receive commands from the rental station to connect the driving means (10) with the passenger compartment (5)” ([0047]). 
For claim 12, the electronic device (50) of the driving means (10) communicates with an input or display device (no reference numeral) in the passenger compartment (5) ([0038]).
For claim 14, the at least two interfaces are physical interfaces (the connection means (15) of the passenger compartment (5) is mechanically connected with the connecting means (20) of the driving means (10), [0034] and Fig.1), arranged to physically connect the drive module with the functional module and/or a second drive module.  
For claim 15, the at least two interfaces (connecting means 15) are electric interfaces, arranged for transferring electric energy and/or transmitting electric signals between the drive module and the functional module and/or a second drive module (connecting means (15) of the passenger compartment (5) is electrically connected to the connecting means (20) of the driving means (10), [0034], Fig.1). 
For claim 18, DE 099 discloses a vehicle assembled from a set of modules, the vehicle comprising: 
at least one functional module (5); wherein the functional module is configured for accommodating or supporting a load; and at least one drive module as recited in claim 1.
DE 099 discloses the passenger car (1), driving module (10) and passenger compartment (functional module 5 having a load, passengers) are releasably coupled ([0034] and FIG.1).
For claim 19, the passenger car (1) comprises two driving means (10) ([0040, FIG.3A). 

Claims 1-2, 4-10, 12-15, 18-24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Byrnes et al. (2016/0129958).
For claim 1, Byrnes et al. disclose a drive module (5) for forming an assembled vehicle, wherein 
the drive module (5) is adapted to be releasably connected to a functional module (6) for forming the assembled vehicle, comprising: 
at least a pair of wheels (FIG.3); 
at least one propulsion unit (“motor”) connected to the pair of wheels (implicit) 
at least one energy storage unit (“electrical power storage” or “battery system”, [0076]) for providing the propulsion unit with energy; 
a control device (“controller”, [0078], and central network bus) configured to operate the drive module (5) as an independently driven unit;  
wherein the control device of the drive module is adapted to configure the drive module based on a function to be performed by the assembled vehicle ([0078]); and 
at least two interfaces (universal connection and attachment hardware which would allow a “joint methodology” such that each module can accommodate not only the adjacent connection of the front of one module to the base of another module, but also would contain appropriately mirrored attachment points or hardware that would allow for a module to be joined from either end thereof to either end of an adjacent module, i.e. front to front or back to back, [0067]) for releasable connection with the functional module, 
each interface being arranged on different sides (front or back) of the drive module.
For claim 2, the at least two interfaces of the drive module are identical ([0067]). 
For claim 4, the control device is adapted to receive instructions, from an off-board system or remote operator (“wireless remote control”, [0095]), wherein the instructions are used by the control device to configure one or more characteristics of the at least one drive module according to the received instructions. 
For claim 5, the control device is adapted to store instructions for at least one configuration of the drive module (appropriate software is ‘stored’ within the “memory” of the controller or controllers, [0078]). 
For claim 6, the control device is adapted to configure the at least one drive module based on configuration parameters associated with characteristics of the drive module including steering ([0012]).  
For claim 7, the drive module includes sensors for detecting and registering objects in a surroundings (sensors, [0015], can sense via the controller and control network, the proximity of the vehicle to at least adjacent vehicles (object) in the surrounding area). 
For claim 8, the drive module can be autonomously (automatically. [0062]) operated.
For claim 9, the control device is configured to receive commands from an off-board system to autonomously (automatically) connect the drive module with the functional module (the modules can automatically recognize the orientation of other modules in relation to the vehicle and adjust according [0062], automatically be reconfigured or adjusted “on the fly” to match the configuration of the modules together in the vehicle [0078], and automatically recognize the type, configuration and relative positioning of individual modules via the controller network [0098]). 
For claim 10, the control device is configured to control the drive module through control signals received from a remote located operator (wireless remote control, [0095] and [0099]). 
For claim 12, the control device is configured to communicate with a second control device of the functional module ([0025], control communicates with the other modules and necessary components thereon). 
For claim 13, the drive module can communicate with a second drive module ([0078]). 
For claim 14, the at least two interfaces are physical interfaces (universal connection and attachment hardware which would allow a “joint methodology” such that each module can accommodate not only the adjacent connection of the front of one module to the base of another module, but also would contain appropriately mirrored attachment points or hardware that would allow for a module to be joined from either end thereof to either end of an adjacent module, i.e. front to front or back to back, [0067]). 
For claim 15, the at least two interfaces (network buses) are electric interfaces, arranged for transferring electric energy or transmitting electric signals between the drive module and the functional module or a second drive module.
For claim 18, Byrnes et al. disclose discloses a vehicle assembled from a set of modules, the vehicle comprising: 
at least one functional module (6); wherein the functional module is configured for accommodating or supporting a load; and at least one drive module (5) as recited in claim 1.
For claim 19, the drive module comprises first and second drive module (5,5). 
For claim 20, The first drive module is a master and the second is a slave ([0078]). 
For claim 21, the vehicle is truck for transporting goods as seen in FIGS. 1-3,7-16.
For claim 22, the functional module is a forklift (FIG.6). 
For claim 23, the functional module is a passenger compartment (FIGS.1-2)/ 
For claim 24, the functional module is a container lift (FIG.6). 
For claim 26, the functional module is bucket (FIG.9). 
For claim 27, the at least one functional module comprises a second control device to communicate with an off-board system (remote control). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 5, the control device of the drive module is adapted to store (“record”, [0014]) at least one configuration of the drive module. DE 099 fails to provide for a storing means as recited. 
Scaringe et al. teach after identifying the unique identification of module (230), the onboard computer (222) may choose the appropriate configuration of the vehicle (200) ([0033]).
It is possible to set the configuration of the vehicle according to the situation through the information in the main board of the driving module. 
DE 099 and Scaringe et al. are in the same field namely a modular vehicle assembly with automating the modular vehicle assembly through a program control. 
It would have been obvious to one of ordinary skill in the art to have applied the onboard computer (222) including features of Scaringe et al. to the control device (55) of DE 099 in order allow for programed control and specificity of the assembled vehicle. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 7, DE 099 lacks the drive module comprises at least one sensor for detecting and registering objects in a surroundings of the drive module as recited, a feature taught by Scaringe et al. with the description of “an object detection sensor capable of detecting an obstacle” ([0034]). 
It would have been obvious to one of ordinary skill in the art to have provided DE 0999 with the sensor taught by Scaringe et al. in order to prevent collisions with obstacles. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of the well known prior art. 
For claim 10, the examiner takes official notice that controlling the driving of a vehicle through an external controller is well known in the prior art. 
It would have been obvious to one of ordinary skill in the art to have configured the control device (55) of DE 099 to control the drive module through control signals received from a remotely located operator as is known from the well known prior art in order to provide control of the vehicle remotely. 
The Examiner took notice of facts or common knowledge in the art which are capable of such instant and unquestionable demonstration as to defy dispute. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). If Applicant fails to challenge the Examiner’s notice and it is clear that he has been given ample opportunity to make such challenge, the Examiner’s finding will be considered conclusive. Id. at 1091-92, 165 USPQ at 421. 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)
To properly challenge the Examiner’s notice, Applicant must present evidence to the contrary. Compare In re Knapp-Monarch Co. 296 F.2d 230, 232 USPQ 6, 8 (CCPA 1961) (considering challenge to taking of judicial notice by Trademark Trial and Appeal Board).
In this instance, Applicant’s traversal is inadequate.
Applicant does not present any evidence or make any assertions rebutting the Examiner’s statements, but merely asserts that the Examiner has not provided any factual evidence. Examiner took Official Notice and applicant was given ample opportunity to challenge. Accordingly, Applicant has failed to properly challenge the Examiner’s statements. 
As the Applicant did not properly traverse the Examiners Official Notice and “the limitations under Official Notice” are taken as admitted prior art.
Because applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 11, DE 099 is silent on the drive module is associated with a registration number but Scaringe et al. teach “assigning the identification number to the module (230) ([0033]). 
It would have been obvious to one of ordinary skill in the art to have added an identification umber as taught by Scaringe et al. to the drive module of DE 099 to allow for identification thereof and meet state/legal criteria. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Byrnes et al. in view of Scaringe et al. (2017/0197679). 
For claim 11, Byrnes et al. is silent on the drive module is associated with a registration number but Scaringe et al. teach “assigning the identification number to the module (230) ([0033]). 
It would have been obvious to one of ordinary skill in the art to have added an identification number as taught by Scaringe et al. to the drive module of Byrnes et al. to allow for identification thereof and meet state/legal criteria. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 13, the control device (50) is configured to receive, from the second control device of the functional module, instructions (acquired data/information [0015]) associated with at least one configuration for the drive module (passenger’s requirements where an input or display device in the passenger compartment, [0038]), 
wherein the instructions are stored (‘directly recorded’ [0014]) in the second control device of the functional module and is based on a function (desired user input) to be performed by the assembled vehicle.  
DE 099 fail to provide for a storing means, wherein the at least one configuration is stored in the second control device of the functional module and is based on a function to be performed by the assembled vehicle. 
Scaringe et al. teach after identifying the unique identification of module (230), the onboard computer (222) may choose the appropriate configuration of the vehicle (200) ([0033]).
It is possible to set the configuration of the vehicle according to the situation through the information in the main board of the driving module. 
DE 099 and Scaringe et al. are in the same field namely a modular vehicle assembly with automating the modular vehicle assembly through a program control. 
It would have been obvious to one of ordinary skill in the art to have applied the onboard computer (222) including features of Scaringe et al. to the control device (55) of DE 099 in order allow for programed control and specificity of the assembled vehicle. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 or alternatively Byrnes et al. in view of the well known prior art. 
For claim 16, neither DE 099 nor Byrnes et al. disclose a separate closed cooling system. 
Examiner takes official notice that cooling systems are well known in the prior art. 
It would have been obvious to one of ordinary skill in the art to have provided a well known cooling system of the prior art for use with the vehicle of DE 099 or Byrnes et al. in order to thermally regulate or manage the temperature within the vehicle. 
The Examiner took notice of facts or common knowledge in the art which are capable of such instant and unquestionable demonstration as to defy dispute. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). If Applicant fails to challenge the Examiner’s notice and it is clear that he has been given ample opportunity to make such challenge, the Examiner’s finding will be considered conclusive. Id. at 1091-92, 165 USPQ at 421. 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)
To properly challenge the Examiner’s notice, Applicant must present evidence to the contrary. Compare In re Knapp-Monarch Co. 296 F.2d 230, 232 USPQ 6, 8 (CCPA 1961) (considering challenge to taking of judicial notice by Trademark Trial and Appeal Board).
In this instance, Applicant’s traversal is inadequate.
Applicant does not present any evidence or make any assertions rebutting the Examiner’s statements, but merely asserts that the Examiner has not provided any factual evidence. Examiner took Official Notice and applicant was given ample opportunity to challenge. Accordingly, Applicant has failed to properly challenge the Examiner’s statements. 
As the Applicant did not properly traverse the Examiners Official Notice and “the limitations under Official Notice” are taken as admitted prior art.
Because applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 or Byrnes et al. in view of the well known prior art. 
For claim 17, neither DE 099 nor Byrnes et al. disclose the drive module is adapted to communicate with a traffic system. Equipping communications of an autonomous vehicle with the traffic system is well known in the prior art and the examiner takes official notice of such. 
It would have been obvious to one of ordinary skill in the art to have equipped communicating mechanisms of the well known prior art with the vehicle of DE 099 or Byrnes et al. in order to allow further autonomy of the vehicle with traffic flow. 
The Examiner took notice of facts or common knowledge in the art which are capable of such instant and unquestionable demonstration as to defy dispute. In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970). If Applicant fails to challenge the Examiner’s notice and it is clear that he has been given ample opportunity to make such challenge, the Examiner’s finding will be considered conclusive. Id. at 1091-92, 165 USPQ at 421. 
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)
To properly challenge the Examiner’s notice, Applicant must present evidence to the contrary. Compare In re Knapp-Monarch Co. 296 F.2d 230, 232 USPQ 6, 8 (CCPA 1961) (considering challenge to taking of judicial notice by Trademark Trial and Appeal Board).
In this instance, Applicant’s traversal is inadequate.
Applicant does not present any evidence or make any assertions rebutting the Examiner’s statements, but merely asserts that the Examiner has not provided any factual evidence. Examiner took Official Notice and applicant was given ample opportunity to challenge. Accordingly, Applicant has failed to properly challenge the Examiner’s statements. 
As the Applicant did not properly traverse the Examiners Official Notice and “the limitations under Official Notice” are taken as admitted prior art.
Because applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art. See MPEP 2144.03(C). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Byrnes et al. (2016/0129958).
For claim 20, DE 099 discloses the two drive means (10, FIG.3A) operate/move autonomously together ([0040]) but fails to provide the drive modules as a master/slave configuration, a feature taught by Byrnes et al. where modules are provided each with controllers such that one of the controllers on one of the drive modules might become the master, with the remaining being slaved to that controller (slaves) ([0078]). 
It would have been obvious to one of ordinary skill in the art to have configured the two drive means (10) of DE 099, one as a leader and the other as a follower, as taught by Byrnes et al. in order to provide a specific desired driving characteristic. 

Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679) and further in view of Wilt (2005/0230934).
DE 099 discloses the vehicle being a passenger car (1, Fig.1) but fails to provide for the vehicle being a truck (freight car), fork lift, bus, container lift, tractor, or excavator. 
Scaringe et al. teach a freight car (200) used for cargo accommodation (Fig.3).
It would have been obvious to one of ordinary skill in the art to have provided the vehicle of DE 099 as a freight car (truck) as taught by Scaringe et al. as an obvious modification in order to allow cargo items to be transported therein. 
Wilt further teaches a modular vehicle where the chassis module (40) is configured to meet the requirements of a specific application, such as a crane (42) ([0025] and FIG.7). 
DE 099 and Wilt belong in the same technical field of endeavor as both relate to modular vehicles where each component module is simplified to facilitate assembly and disassembly according to demand. 
It would have been obvious to one of ordinary skill in the art to have provided the various uses of chassis module (40) of Wilt to the passenger compartment (5) of the vehicle of DE 099 in order to allow for the use of multiple configurations based on user desires. The specific configuration(s) recited would have been obvious to one of ordinary skill in the art as a matter of choice absent persuasive evidence that the particular configuration of the vehicle was significant. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 or Byrnes et al. in view of Hao et al. (10221055). 
For claim 25, neither DE 099 nor Byrnes et al. disclose the module being a turntable, a feature taught by Hao et al. as seen with turntable (14) as seen in FIGS.2-3.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the module of either DE 099 or Byrnes et al. with a turntable as taught by Hao et al. as an obvious functional alternative. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over DE 099 in view of Scaringe et al. (2017/0197679). 
For claim 27, DE 099 provides the electronic device (45) of the driving means (10) communicates with the rental station (an off-board system), and the other electronic device (50) of the driving (10) communicates with the input or display device (no reference numeral) in the passenger compartment (5) ([0038] and [0047]).
DE 099 fails to include the functional module comprises a second control device configured to communicate with an off-board system but it would have been obvious to one of ordinary skill in the art to have modified the design of DE 099 to provide the second control (50) in communication with the rental station as an obvious expedient in order to afford the second control module the same inputs as the first. 

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 

Drawings/Spec
Applicant has not addressed the reference numeral “60” in the specification with has no corresponding number in the drawing figures and should either be removed from the specification or included in the drawings. 

DE 099
With regard to DE 099, Applicant argues the reference fails to include configuring the drive module based on configuration with a function to be performed by the vehicle “once assembled” and further states that nothing in the reference teaches connecting a functional module and drive module “and thereafter configuring” the drive module based on function. However, these limitations that the configuration need be performed “after” the vehicle is assembled are not recited in the claims as amended nor are they apparent from the specification as originally filed. Specifically, the claim only recites that the control device of the drive module need be “adapted” to configure (or capable of configuring) the drive module based on a function to be performed by the assembled vehicle and does not specify that the configuration take place “after” the drive module is assembled to the functional module to create the assembled vehicle. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., configuring “after” the vehicle is assembled) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
DE 099 does suggest configuring the drive module based on user desires prior to assembling. Specifically, each drive module is selected based on the needed functionality and the user’s desired information and is implicitly configured to perform the specific function so desired as it is selected to do so for that particular function. Examiner asserts each drive module is necessarily or implicitly “adapted to” configure or “capable of” configuring the drive module. According to applicant’s remarks and the translation, as best understood, DE 099 discloses a control adapted to configure the drive module in as much as the drive module is pre-configured prior to being assembled. The reference satisfies the limitations of the claim(s) as broadly recited and interpreted. As such, the rejections set forth above with respect to the claims as amended are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616